      Case 1:18-cv-07851-LGS-GWG Document 115 Filed 09/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
JIMMY AVILA,
                                                               :
                                    Plaintiff,                       ORDER
                                                               :
                  -v.-
                                                               :     18 Civ. 7851 (LGS) (GWG)

1212 GRANT REALTY, LLC, et al.,                                :

                           Defendants.                           :
---------------------------------------------------------------x

GABRIEL W. GORENSTEIN
UNITED STATES MAGISTRATE JUDGE

        The Court has given plaintiff three separate deadlines to contact defendant and serve on it
the materials required by Judge Schofield’s Individual Rules of Practice in Civil Pro Se Cases:
July 17, August 24, and September 7, 2020 (Docket ## 107, 112, 113). Based on the
representations made in defendant’s letter of September 14, 2020 (Docket # 114), plaintiff has
not complied with any of these deadlines. While there is likely a basis now for dismissing this
case for failure to prosecute or failure to comply with the Court’s scheduling order, the Court
will give plaintiff one final opportunity to comply.

        Accordingly, it is hereby ORDERED that plaintiff shall send to defendant’s counsel on or
before October 5, 2020, the information required by Paragraph 7(a) and 7(b) of Judge
Schofield’s Individual Rules of Practice in Civil Pro Se Cases (also entitled “Special Rules &
Practices in Civil Pro Se Cases”). That information consists of:

         (1) a statement of the facts that plaintiff hopes to prove at trial (the statement must be
sworn by the plaintiff to be true and accurate based on the facts known by the plaintiff);
         (2) a list of all documents or other physical objects that plaintiff plans to put into
evidence at trial;
         (3) a list of the names and addresses of all witnesses that the plaintiff intends to have
testify at trial;
         (4) specific voir dire (i.e., jury selection) questions, if any; and
         (5) any proposal plaintiff has for a one or two paragraph statement describing the case
that will be read to the prospective jurors at the beginning of voir dire.

       Items (1) through (3) above are mandatory. At the same time that plaintiff supplies the
materials to defendant’s counsel, he shall call Mr. Solomon at 212-867-4466 to inform him that
he has done so (and shall leave a voicemail if there is no answer). Defendant shall file the
     Case 1:18-cv-07851-LGS-GWG Document 115 Filed 09/21/20 Page 2 of 2




materials required by Paragraph 7(a) and 7(b) of Judge Schofield’s Individual Rules of Practice
in Civil Pro Se Cases on or before October 26, 2020.

        Plaintiff is warned that if he fails to comply with this Order, this case may be dismissed
with prejudice and without further notice under Rules 16(f) and 41(b) of the Federal Rules of
Civil Procedure.

       The Clerk is requested to mail a copy of this Order to the pro se plaintiff.



SO ORDERED.

Dated: September 21, 2020
       New York, New York




                                                 2
